B-834


                  THEATTORNEYGENERAI.
                              OFTEXAS
                              AULWTN   1% TEXAS
PRICE  DANIEL
ATTORNEYGENERAL
                               October 2, 1947

       Hon.      H. Winters,
              3ohn
                 -.                         Opinion No. v-396
       Executive Ulrector
       Denartment of Public Welfare,        Re: The effect to be ac-
       ~&tin, Texas                             ~corded funds in the
                                                 Registry of a Court
                                                 which are available
                                                 to the recipient of
                                                 an inheritancein
                                                 determininghis eli-
                                                 gibility for old age
                                                 assistancebenefits.
       Dear Sir:
                   Your request for an opinion by the depart-
       ment upon the above subject matter is as follows:
                  "We shall appreciateyour opinion and in-
                  terpretationof the provisions of House
                  Concurrent ResolutionNo. 33, Acts of the
                  49th Legislature,regarding cash which may
                  be possessed by recipientsof old age as-
                  sistance.
              "A former recipient'sgrant was denied on
              the basis that be had c$419.@ in the regis-
              try of the district court. He alleges-that
              the money is not his and not available,and
              therefore, that the department?spolic of
              exempting from consideration$300 whit1 is
              possessed by any recipient in accordance
              with the recommendationof t?le49th Legis-
              lature, as exprecsed in Rouse Concurrent
              Resolution No. 33, does not apply in his case
              on the basis that it is not possessed and is
              not available.
              "Accordingto the informationfurnished the
              department,this recipient'ssisters received
              an interest in an estate from a relative un-
              der the terms of the relative'swill, The
              sisters died intestatewithout heirs, and
              when their estates were settled our recipient
.   1.     -



         Hon. John H, Winters - Page 2   (V-396)


               received an interest in their estates6
               Following the death of the sisters a re-
               ceiver was a pointed and the district
               court ordereiii
                             the estates sold and the
               proceeds divided after encumbrancesand
               taxes were paid, The court determined
               the interests of the various heirs, and
               $419.89 was set aside as belonging to
               our recipient. Under the direction of
               the court a check was sent to the recip-
               ient, but he refused ta accept it stat-
               ing that he did not think he had any in-
               terest in the estate as he was not men-
               tioned in the original will, and too, he
               did not want to accept the money as he
               felt that his refusal would cloud the
               title to the property,
               "In determiningeligibility,the depart-
               ment has discussed the matter with the
               clerk of the district court who states
               that the money is in the registry of the
               court and will be given to the recipient
               at any time when he requests it. On
               this statement the departmenthas con-
               sidered that the money is available to
               the recipient; and therefore,an amount
               in excess of the $300 which may F3
                                                e pos-
               sessed by a recipient in accordance with
               House ConcurrentResolution No, 33 is a "
               potential resource to him and therefore,
               would render him ineligibfe,,
               "Since the recipient insists that the mon-
               ey in the registry of the court would not,
               in effect, be available or possessedby
               him, we shall appreciateyour opinion as
               to whether or not this money which was de-
               posited in the registry of the court by
               the receiver constitutesa resource  as ex-
               pressed in House ConcurrentResolution No.'
               33.”
                     House Concurrent "esolutionNo. 33 of the
         49th Legislature (19A.5)is not an-act having any force
         whatever as law, On the contrary, it constitutesonly
         a recommendation,request, or desire on the part of the
         Texas Legislature expressedwith reference to the sub-
         jeet matter thereof, as it clearly purports to be. It
Him. John H. Wintwa - Page 3    .('V-396)


declares "that ,itis the sentiment and desk3 s:i‘:2!e
Texas‘Legislaturethat the StatePublic Welfare Depart-
ment adopt a rule allowing applicants for and recipients
of aid to the needy blind or old age a istance to pos-
sess as ,muchas Three Hundred Dollars 8 300.00) in cash
moneys or in bonds or in other property, at any given
time regardless of the source from which such assets are
reallsed or received, without being subject to denial of
assistance grants or applications,if otherwise eligible."
We assume, however, that the De artment~hasadopted the
rule thus stated in the resolutEon and shall answer your
specific question upon that assumption.
            It is our opinion under the facts stated by'
you, that the ,conclusionof your departmentwas correct
to the effect that the money in the hands of the Clerk of
the District Court was and is the money of the recipient
possessed by and available to him within the meaning of
Article 695c, Vernon's Civil Statutes. No question of
waiver or disclaimeris here presented because it does
notappear that any such instrumentwas filed. The re-
cipient may not now deny that he owns the amount adjudged
to him by the Court nor may he say that such sum is not
possessed by or available to him when it may be,had for
the mere asking.
                          SOMMARY
              A sum of money'adjudgedto belong to a
        reci ient of Old A e Assistance Benefits in
        the xistributiono8 a decedent'sestate which
        has beenduly placed with the Clerk of the
        Court for delivery to the recipient and which
        he has refused to,accept, is money or property
        owned and possessed by and available to, him
        within the meaning of Article 695~~ Vernon's
        Civil Statutes.
                                     Yours very truly,
APPROVEDr



ATTORNEY GENERAL
                                     Assistant
OSrwb